Judgment and order affirmed. Held, that the question of negligence and contributory negligence were properly submitted to the jury; that the stairway being an opening in the sidewalk, the duty of seeing that it was made safe by lighting or otherwise was upon the city (Bacon v. Boston, 3 Cush., 174; Sherman & Redf. on Negligence, §§ 385, 414); and that the offer to show the existence of other similar stairways in other parts of the city was.immaterial, no explanation accompanying the offer, to show the particular purpose for which the evidence was deemed competent.